                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN



PETER LUEBKE,
individually, and on behalf of
all other similarly situated,

                            Plaintiff,

             v.                                     Case No. 17-CV-969

WISCONSIN ELECTRIC POWER COMPANY
d/b/a WE ENERGIES,

                            Defendant.



 ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT


      Having reviewed the Parties’ Joint Motion for Preliminary Approval of a

Collective and Class Action Settlement (ECF No. 60) and its supporting documents,

      IT IS HEREBY ORDERED:

   1. The Parties’ Settlement Agreement (ECF No. 65) is APPROVED as a fair,

      reasonable, and adequate resolution of disputed claims under the Fair Labor

      Standards Act (“FLSA”) and applicable wage and hour laws as articulated in the

      Parties’ Agreement;




        Case 2:17-cv-00969-WED Filed 11/08/18 Page 1 of 3 Document 66
2. The Parties’ Joint Stipulation to Certify a Class Action Pursuant to Fed. R. Civ. P.

   23 (ECF No. 61) is GRANTED;

3. Peter Luebke is APPOINTED as the Rule 23 Classes and Collective Classes

   Representative for purposes of this settlement;

4. Hawks Quindel, S.C. is APPOINTED as the Classes’ Counsel pursuant to Fed. R.

   Civ. P. 23(g);

5. The Parties’ Notice of Class Action Settlement and the Consent in the form of

   Exhibit B to the Settlement Agreement (ECF No. 60-3) is APPROVED for

   distribution to all putative members of the Rule 23 Classes and provision of the

   Notice of Class Action Settlement by mail is APPROVED as valid, due, and

   sufficient notice to Rule 23 Classes’ Members;

6. Any of Rule 23 Classes’ members who wish to exclude him/herself from the

   Parties’ settlement of state and/or local law claims as defined in the Agreement

   SHALL EXCLUDE him/herself per the instructions set forth in the Notice within

   thirty (30) days of the mailing of the Notice;

7. Any of the Rule 23 Classes’ members who do not exclude him/herself accordingly

   SHALL BE BOUND by the Court’s Final Order Approving Settlement;

8. Any of the Rule 23 Classes’ members who wish to object in any way to the

   proposed Settlement Agreement SHALL FILE AND SERVE such written

   objections per the instructions set forth in the Notice no later than thirty (30) days



                                   2
     Case 2:17-cv-00969-WED Filed 11/08/18 Page 2 of 3 Document 66
   after the mailing of the Notice, together with copies of all papers in support of his

   or her position.

9. Class Counsel SHALL FILE a Motion for Approval of Attorneys’ Fees and Costs

   by January 22, 2019;

10. This Court SHALL DETERMINE at the Fairness Hearing in what amount

   attorneys’ fees and reimbursement of costs and expenses should be awarded to

   Class Counsel.




   Dated at Milwaukee, Wisconsin this 8th day of November, 2018.



                                             _________________________
                                             WILLIAM E. DUFFIN
                                             U.S. Magistrate Judge




                                  3
    Case 2:17-cv-00969-WED Filed 11/08/18 Page 3 of 3 Document 66
